DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/153227 filed on January 20, 2021.  Claims 1 – 15 are pending.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/20/2021 was filed after the mailing date of the application on 01/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 15 is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for exchanging information among distributed computer nodes connected in a specific network, herein implementing a Directed Acyclic Graph consensus algorithm such as a Hashgraph consensus algorithm via using a gossip about gossip protocol, and making a first given node (N1) select a second given node (N4) randomly and send reference information (8), where it is determined based on the reference information which node events are in front of the other, and when the reference information  implies that the events of the first 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 8 – 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Overholser (U.S. 2020/0126155 A1; herein referred to as Overholser) in view of Finlow-Bates (U.S. 2017/0075941 A1: herein referred to as Finlow)
In regard to claim 1, Overholser teaches a computer-implemented method for exchanging information among distributed computer nodes connected in a specific network (see ¶ [0004] “ . . . The method includes generating first messages having a first message type, at a first subset of network nodes in a peer-to-peer network, based on requests received from a first external computing device. The method also includes submitting second events to the peer-to-peer network, the first events having payloads that are based on the first message type.  . . .”), the method implementing a Directed Acyclic Graph consensus algorithm (see ¶ [0004] “ . . . The method also includes using at least one directed acyclic graph (DAG) to attempt to reach a consensus about timestamps in the first events such as a Hashgraph consensus algorithm via using a gossip about gossip protocol (see ¶ [0018] “ . ..  Hashgraph is a platform/library in which network nodes in a peer-to-peer (P2P) network use a gossip protocol to exchange information with each other, i.e., the information (gossip) spreads by each network node repeatedly choosing another network node at random, and telling them all they know. This exchange of information automatically builds a hashgraph data structure (i.e., a data structure that records who gossiped to whom, and in what order) using a ‘gossip about gossip’ protocol where, in addition to sharing information about the transactions alone (gossip), the network nodes also share information about the history of the gossip itself (gossip about gossip) . . .”), the method comprising steps for (see ¶ [0019] “ . . . Specifically, the sharing of transactions (also referred to as “messages” or “payloads”) between nodes (“gossip”) may be implemented as follows . . .”) :
making a first given node (N1) select a second given node (N4) randomly (see¶ [0018] above)  and send reference information (8) (see ¶ [0019] “ . . . When a node receives a transaction from another node, it may create a record of when that happened. Then, not only will the network node ;
the method being characterized by  (see ¶ [0020] “ . . . this gossip process is highly organized, documented, and efficient. The two hashes allow all recipients of a new event to reconstruct what other nodes know of the transactions within. This enables the network nodes to quickly know what transactions have taken place and when they occurred. Such information can be used to reach consensus about the chronological order of events in the P2P network of nodes very quickly . . .”):
determining based on the reference information (8) which node events are in front of the other (N1) (see ¶ [0021] “ . . . If every network node (within the P2P network of nodes) has identical copies of the hashgraph, a chronological order of transactions may be determined using any deterministic function based on the hashgraph. . . .”);
if the reference information (8) implies that the events of the first given node (N1) (see ¶ ¶ [0039-0040] “ . . . submitting the event to the peer-to-peer network 114 may include the trade service nodes 102 passing the new order single message to a submit function in a Hashgraph library (running on the network nodes 102-104 in the peer-to-peer network 114). Once called, the submit function may cause the trade service node 102 to send the event (with the new order single message as the payload) to another network node 102-104 in the peer-to-peer network 114. The event may include (1) the hash of the last event the trade service node 102 received from another node 102-104; and (2) the hash of 102 created. An event may also include a timestamp of submission to the peer-to-peer network 114 and/or a digital signature.  As each network node 102-104 in the peer-to-peer network 114 receives an event, the hashgraph data structure stored at the receiving network node 102-104 is updated based on the event . . . “)   are in front of the events of the second given node (N4) (e.g. no consensus) (see ¶ [0045]” . . .  a gateway node 103 may receive (from the peer-to-peer network 114) events having payloads that it does not contextually filter for (and optionally having a timestamp for which a consensus has not been reached) . . .”), 
if the reference information (8) implies that the events of the second given node (N4) (see ¶ [0091]” . . . The first event may be generated by passing a first message (e.g., new order single message) to a submit function in a Hashgraph library (running on one of the first subset of network nodes 102). In addition to the payload (based on a first message type), each first event may include (1) the hash of the last event the one of the first subset of network nodes 102 received from another node 102-104; (2) the hash of the last event the one of the first subset of network nodes 102 created; and/or (3) a timestamp of submission to the peer-to-peer network 114 and/or a digital signature  . . . “) is in front of the events of the first given node (N1), then making the first given node (N1) send DAG-event information (6) to the second given node (N4) (see ¶ [0092] “ . . . Exemplary method 300A proceeds to block 306 where at least one directed acyclic graph (DAG) is used to attempt to reach a consensus about timestamps in the first events. In examples, the DAG is a hashgraph. As first events are communicated among the network nodes 102-104 in the peer-to-peer network 114, the hashgraph data structures stored at each network node 102-104 are updated with the message. Consensus may be reached using virtual voting on the basis of events passed within the peer-to-peer network 114, . . .”):
and so on for other nodes, so as to synchronize and propagate the DAG- event information (6, 7) through the network (see ¶ [0078]” . . . Each network node 200 (in a peer-to-peer network 114) may participate in the chronological ordering of new orders received from at least one client 110. The 200. An optional DAG module 206 may be used to (1) submit new orders to the peer-to-peer network 114 (e.g., using a submit function in a Hashgraph library running on the network node 200); (2) build a DAG data structure (e.g., hashgraph) based on events received from a peer-to-peer network 114 (e.g., including new orders received at other network nodes in the peer-to-peer network 114); and/or (3) determine a chronological order of events occurring in the peer-to-peer network 114, e.g., the chronological order that new orders were received in the peer-to-peer network 114 based on the DAG data structure (e.g., hashgraph). The optional DAG module 206 may utilize the network interface 214 to send data to and receive data from other network nodes 102-104 within the peer-to-peer network 114 . . . “).
Overholser fails to explicitly teach then sending a cancellation information (9) to the first given node (N1), preventing, in consequence, the first given node (N1) from sending DAG-event information to the second given node (N4); and preferably, then making the second given node (N4) send DAG-event information (7) to the first given node (N1);
However Finlow teaches then sending a cancellation information (9) (e.g. reject the block of data from the first node) to the first given node (N1), preventing, in consequence, the first given node (N1) from sending DAG-event information to the second given node (N4) (see Fig. 5, ¶ ¶ [0080-0085]” . . . In an embodiment of the invention, the plurality of network connected devices may subscribe to an agreed condition under which newly announced miners may not successfully submit a block of data for inclusion in the distributed ledger until a predetermined period of time T has passed.  Under the condition described in [0080], the network connected device 107 may issue a block of data submitted at a time T2, where T2−T1<T, and the block of data submitted at time T2 may be rejected by the plurality of network connected devices. This is illustrated by a line 507, terminated with a square. The validator node 102 may receive the block of data submitted at time T2, and may refuse to add it to 518 may be successfully submitted by a different network connected device.   In another preferred embodiment of the invention the plurality of network connected devices may subscribe to an agreed condition under which newly announced miners may not successfully submit a block of data for inclusion in the distributed ledger until a predetermined number of blocks B have been added to the distributed ledger.   Under the condition described in [0082], the network connected device 107 may issue a block of data submitted at a block height B2, where B2−B1<B, and the block of data submitted at height B2 may be rejected by the plurality of network connected devices. This is illustrated by a line 507, terminated with a square. The validator node 102 may receive the block of data submitted at the block height B2, and may refuse to add it to the distributed ledger. As a result, a block 518 at the block height B2 may be submitted successfully by the different network connected device.  Under the condition described in [0080], the network connected device 107 may issue a block of data submitted at a time T3, where T3−T1>T, and the block of data submitted at time T3 may be accepted by the plurality of network connected devices. This is illustrated by an arrow 508. As a result, a block 522 may be generated by the network connected device 107, accepted by the plurality of network connected devices, and inserted or appended to the distributed ledger.  Under the condition described in [0082], the network connected device 107 may issue a block of data submitted at a block height B3, where B3−B1>B, and the block of data submitted at height B3 may be accepted by the plurality of network connected devices. This is illustrated by the arrow 508. In this scenario, a preceding block 520 may have a block height of (B3−1). As a result, a block 522, corresponding to the block height B3, may be generated by the network connected device 107, and may be accepted by the plurality of network connected devices, and inserted or appended to the distributed ledger . . .”); and preferably, then making the second given node (N4) send DAG-event information (7) to the first given node (N1) (see Fig.6; ¶ ¶ [0095-0096]” . . . “ . . . a reaching of a consensus for adding blocks to the distributed ledger may now be presented. After a number of 
It would have been obvious to one skilled in the art, at the time of the applicant’s invention to incorporate a system and method  for reaching consensus on adding data to a distributed ledger system in which no central trusted authority is available, comprising sending an announcement message by a network connected device to a plurality of network connected devices over a peer-to-peer network, said message providing an identification of the network connected device using a public key of a public/private key pair, a unique address identifier, and a hash for maintaining an order for transactions in the ledger, as taught by Finlow, into a system and method for configuring at least one directed acyclic graph (DAG) to attempt to reach a consensus about timestamps in the events distributed by a plurality of network nodes in a peer-to-peer network, as taught by Overholser.  Such incorporation provides by Finlow, detail as to how a consensus would be accomplished among the nodes in the network.
In regard to claim 2, the combination of Overholser and Finlow teaches wherein the reference information relates to the order of node events (see Overholser ¶ [0070] “ . . . the decentralized 100 may utilize a peer-to-peer network 114 that provides several advantages over centralized trading systems (and other decentralized trading systems). For example, the decentralized trading system 100 may provide fair ordering by arriving at a consensus for the chronological order of transactions occurring in the peer-to-peer network 114, e.g., the chronological order that events having new order single message payloads were received by the peer-to-peer network 114. Each of the network nodes 102-104 may include information (e.g., event timestamps for which a consensus has been reached) that can be used to order the transactions in the peer-to-peer network 114, e.g., the chronological order in which events were submitted to the peer-to-peer network 114. ..”)
In regard to claim 8, Overholser teaches  a system for exchanging information among distributed computer nodes connected in a specific network (see  ¶ [0003] “ . . . A system comprising multiple network nodes communicatively coupled in a peer-to-peer network is disclosed. The network nodes include a first subset of network nodes and a second subset of network nodes. The first subset of network nodes is configured to interface with at least a first external computing device. The second subset of network nodes is configured to interface with at least a second external computing device. The first subset of network nodes is configured to generate first messages having a first message type based on requests received from the first external computing device. The first subset of network nodes is configured to submit first events to the peer-to-peer network, the first events having payloads that are based on the first message type. The network nodes are configured to use at least one directed acyclic graph (DAG) to attempt to reach a consensus about timestamps in the first events. . . .”), the method implementing a Directed Acyclic Graph consensus algorithm such as a Hashgraph consensus algorithm(see ¶ [0004] “ . . . The method also includes using at least one directed acyclic graph (DAG) to attempt to reach a consensus about timestamps in the first events . . .”) via using a gossip about gossip protocol (see ¶ [0018] “ . ..  Hashgraph is a platform/library in which network nodes in a peer-to-peer (P2P) network use a gossip protocol to exchange information with each , the system comprising(see ¶ [0019] “ . . . Specifically, the sharing of transactions (also referred to as “messages” or “payloads”) between nodes (“gossip”) may be implemented as follows . . .”):
means for making a first given node (N1) select a second given node (Na) randomly(see¶ [0018] above) and send reference information (8) (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein);
the system being preferably characterized by  (see ¶ [0020] as described for the rejection of claim 1 and is incorporated herein):
means for determining based on the reference information (8) which node events are in front of the others (see ¶ [0021] ] as described for the rejection of claim 1 and is incorporated herein):
to the first given node (N1), if the reference information (8) implies that the events of the first given node (N1) (see ¶ ¶ [0039-0040] as described for the rejection of claim 1 and is incorporated herein) are in front of the events of the second given node (N4) (e.g. no consensus) (see ¶ [0045] as described for the rejection of claim 1 and is incorporated herein) and
means for making the first given node send DAG-event information (6) to the second given node (Ns) see ¶ [0091] as described for the rejection of claim 1 and is incorporated herein), if the reference information (8) implies that the events of the second given node (N4) are in front of the events of the first given node (N1) (see ¶ [0092] as described for the rejection of claim 1 and is incorporated herein),

and so on for other nodes, so as to synchronize and propagate the DAG- event information (6, 7) through the network (see ¶ [0078] as described for the rejection of claim 1 and is incorporated herein).
Overholser fails to explicitly teach means for sending a cancellation information (8) , preventing, in consequence, the first given node (N1) from sending DAG-event information (6, 7) to the second given node (N4); and preferably, means for making then the second given node (Na) send DAG-event information (7)to the first given node (N1).  However, Finlow teaches means for sending a cancellation information (8) (e.g. reject the block of data from the first node) , preventing, in consequence, the first given node (N1) from sending DAG-event information (6, 7) to the second given node (N4) (see Fig. 5, ¶ ¶ [0080-0085] as described for the rejection of claim 1 and is incorporated herein); and preferably, means for making then the second given node (Na) send DAG-event information (7)to the first given node (N1) (see Fig.6; ¶ ¶ [0095-0096] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Finlow with Overholser is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 9, the combination of Overholser and Finlow teaches wherein the reference information relates to the order of node events (see Overholser ¶ [0070] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 15, Overholser teaches a network comprising one or more central unit, in particular, one or more computerized central unit (10), and connection(s) (12) to additional command units (11) implementing transactions (see ¶ [0016] “ . . . A decentralized trading system may be implemented using a peer-to-peer network of nodes that acts as an intermediary between end users (who enter orders) and an order management system. The order management system in a trading , in particular, computerized command units, the central unit(s) (10) comprising a system (5a) for exchanging information among distributed computer nodes connected in a specific network (see ¶ [0031] “ . . . each of the network nodes 102-104, the external computing device implementing the client 110, and/or the order management system 112 can have similar components. In examples, each of the network nodes 102-104, the external computing device implementing the client 110, and/or the order management system 112 includes at least one memory, at least one processor,  . . .”), the method implementing a Directed Acyclic Graph consensus algorithm such as a Hashgraph consensus algorithm (see ¶ [0004] “ . . . The method also includes using at least one directed acyclic graph (DAG) to attempt to reach a consensus about timestamps in the first events . . .”) via using a gossip about gossip protocol (see ¶ [0018] “ . ..  Hashgraph is a platform/library in which network nodes in a peer-to-peer (P2P) network use a gossip protocol to exchange information with each other, i.e., the information (gossip) spreads by each network node repeatedly choosing another network node at random, and telling them all they know. This exchange of information automatically builds a hashgraph data structure (i.e., a data structure that records who gossiped to whom, and in what order) using a ‘gossip about gossip’ protocol where, in addition to sharing information about the , the system comprising see ¶ [0019] “ . . . Specifically, the sharing of transactions (also referred to as “messages” or “payloads”) between nodes (“gossip”) may be implemented as follows . . .”):
means for making a first given node (N1) select a second given node (Na) randomly (see¶ [0018] above)  and send reference information (8) (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein);
the system being preferably characterized by (see ¶ [0020] as described for the rejection of claim 1 and is incorporated herein):
means for determining based on the reference information (8) which node events are in front of the others (see ¶ [0021] ] as described for the rejection of claim 1 and is incorporated herein):
to the first given node (N71) if the reference information (8) implies that the events of the first given node (N1) (see ¶ ¶ [0039-0040] as described for the rejection of claim 1 and is incorporated herein) are in front of the events of the second given node (N4) (e.g. no consensus) (see ¶ [0045] as described for the rejection of claim 1 and is incorporated herein and 
means for making the first given node send DAG-event information (6) to the second given node (N4) see ¶ [0091] as described for the rejection of claim 1 and is incorporated herein) if the reference information (8) implies that the events of the second given node (Na) are in front of the events of the first given node (N1) (see ¶ [0092] as described for the rejection of claim 1 and is incorporated herein),
and so on for other nodes, so as to synchronize and propagate the DAG- event information (6, 7) through the network (see ¶ [0078] as described for the rejection of claim 1 and is incorporated herein). 
 means for sending a cancellation information (8), preventing, in consequence, the first given node (N1) from sending DAG-event information (6, 7) to the second given node (Na); and preferably, means for making then the second given node (Na) send DAG-event information (7) to the first given node (N1).  However Finlow teaches means for sending a cancellation information (8) (e.g. reject the block of data from the first node), preventing, in consequence, the first given node (N1) from sending DAG-event information (6, 7) to the second given node (N4) (see Fig. 5, ¶ ¶ [0080-0085] as described for the rejection of claim 1 and is incorporated herein); and preferably, means for making then the second given node (Na) send DAG-event information (7) to the first given node (N1) (see Fig.6; ¶ ¶ [0095-0096] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Finlow with Overholser is described for the rejection of claim 1 and is incorporated herein.
Claims 3 – 7, and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Overholser (U.S. 2020/0126155 A1; herein referred to as Overholser) in view of Finlow-Bates (U.S. 2017/0075941 A1: herein referred to as Finlow) as applied to claims 1 – x in further view of Baird III (U.S. 2018/0173747 A1; herein referred to Baird) 
In regard to claim 3, the combination of Overholser and Finlow teaches fails to explicitly teach wherein the order of node events is determined by keeping track of an ordinate value of every event.  However Baird  teaches wherein the order of node events is determined by keeping track of an ordinate value (total order) of every event (see ¶ ¶ [0063-0064] “ . . . In this embodiment, fast(x,y) gives the position of y in the total order of the events, in the opinion of creator(x), substantially immediately after x is created and/or defined. If Q is infinity, then the above calculates the same total order as in the previously described embodiment. If Q is finite, and all members are online, then the above calculates the same total order as in the previously described embodiment. If Q is finite and a minority of the 1401-1413 as shown in FIG. 8; 1501-1506 shown in FIG. 9). Using the function and sub-functions described with respect to FIGS. 8-12B, the total order for the events can be calculated by sorting the events by their received round, breaking ties by their received timestamp, and breaking those ties by their signatures, as described in further detail herein. In other instances, the total order for the events can be calculated by sorting the events by their received round, breaking ties by their received generation (instead of their received timestamp), and breaking those ties by their signatures. . . “).
It would have been obvious to one skilled in the art, at the time of the applicant’s invention to incorporate a system and method for determining an order for each event from a  set of events in a distributed database based on different configurations of an event consensus protocol wherein the different configurations are logically related to different configurations of compute devices (nodes) that implement the distributed database, as taught by Baird, into a system and method for configuring at least one directed acyclic graph (DAG) to attempt to reach a consensus about timestamps in the events distributed by a plurality of network nodes in a peer-to-peer network, and utilizing messages for providing an identification of the network connected device using a public key of a public/private key pair, a unique address identifier, and a hash for maintaining an order for transactions in the ledger, as 
In regard to claim 4, the combination of Overholser, Finlow, and Baird teaches wherein the order of node events is determined by making each node keep track of an integer value called Altitude (e.g. sequence number), which increases for each event created in a node (see Baird  ¶ [0072] “ . . . “Sequence Number” (or “SN”) (also referred to herein as a sequence value): an integer attribute of an event, defined as the Sequence Number of the event's self-parent, plus one. For example, in FIG. 8, the self-parent of event 1405 is 1401. Since the Sequence Number of event 1401 is one, the Sequence Number of event 1405 is two (i.e., one plus one). In some implementations, sequence numbers are restarted or reset to zero at the start of a new round. In other instances the sequence number and/or sequence value can decrement rather than increment, be an alphanumeric value with a lexicographical order (e.g., A, B, C, etc.), and/or the like . . . “).
The motivation to combine Baird with the combination of Overholser and Finlow is described for the rejection of claim 3 and is incorporated herein.  Additionally Baird deploys an integer sequence number to keep track of event order.
In regard to claim 5, the combination of Overholser, Finlow, and Baird teaches wherein the reference information is sent via a Tidal-wave (8) (e.g. UPDATE or ADD), and/or the cancellation information is sent via a Breaking-wave (9) (e.g. REMOVE) (see Baird  Fig. 14, ¶ [0205] “ . . .  FIG. 14 is a flow chart illustrating examples of the UPDATE, ADD and REMOVE operations performed in a distributed database after the initial state is defined, according to an embodiment. In some instances, after a distributed database has been initialized as shown in FIG. 13, one or more operations can be performed in the distributed database to change the members included in the distributed database. For example, given the distributed database D2ID with STATE(R)=“SW1” (where SW1 is the current configuration of the distributed database associated with an initial hashgraph of distributed database 1421, John, Janice, and Chad are configured to be added as members of the distributed database at 1423, through an initiated ADD function. The configuration SW1 includes a configuration of the event consensus protocol (or consensus order) discussed above that does not include John, Janice, and Chad at the time to determine order of events and/or convergence. In some instances, the ADD function at 1423 can take John, Janice, and Chad public keys as parameters. At this point, each of the new members also has an associated private key. Members (e.g., Alice) can also be removed from a distributed database as shown at 1425; in this case, a REMOVE operation is initiated with Alice's public key as a parameter. In some instances, ADD and REMOVE operations can be received at a member (compute device) that implements the distributed database as transactions within a set of events. ADD and REMOVE operations are associated with their received round number such that, it can be determined when an ADD operation and/or REMOVE operation was caused by a transaction in an event with a specified received round number . . .”).
The motivation to combine Baird with the combination of Overholser and Finlow is described for the rejection of claim 3 and is incorporated herein.  Additionally, Baird performs operations for perfecting the consensus order of events.
In regard to claim 6, the combination of Overholser, Finlow, and Baird teaches characterized in that the second sending of DAG-event information from the second given node (e.g. Alice) to the first given node (e.g. Bob) is the second and last wave of DAG-event information (see Baird  ¶¶ [0109-0119] “ . . . If the compute device 700 is called Alice, and the compute device 800 is called Bob, then synchronization between them can be as illustrated in FIG. 7. A sync between Alice and Bob can be as follows: Alice sends Bob the events stored in distributed database 703.  Bob creates and/or defines a new event which contains: [0112] a hash of the last event Bob created and/or defined  a hash of the last event Alice created and/or defined [0114] a digital signature by Bob of the above  Bob sends 803. [0116] Alice creates and/or defines a new event.  Alice sends Bob that event.  Alice calculates a total order for the events, as a function of a hashgraph  Bob calculates a total order for the events, as a function of a hashgraph . . .”).
The motivation to combine Baird with the combination of Overholser and Finlow is described for the rejection of claim 3 and is incorporated herein.  Additionally, Baird performs operations to determine the last event that all nodes can be synchronized to.
In regard to claim 7, the combination of Overholser, Finlow, and Baird teaches comprising a step for sending another cancellation information if a node receives information that is not in a predetermined sequence of exchange of information and/or if a node receives information from a node with which it already exchanged information (see Baird  ¶ [0126] “ . . . The system from Example System 1 where both members send events to the other in an order such that an event is not sent until after the recipient has received and/or stored the ancestors of that event. Accordingly, the sender sends events from oldest to newest, such that the recipient can check the two hashes on each event as the event is received, by comparing the two hashes to the two ancestor events that were already received. The sender can identify what events to send to the receiver based on the current state of the sender's hashgraph (e.g., a database state variable defined by the sender) and what that hashgraph indicates the receiver has already received. Referring to FIG. 3, for example, when Bob is syncing with Carol to define event 602, Carol can identify that event 619 is the last event created and/or defined by Bob that Carol has received. Therefore, Carol can determine that Bob knows of that event, and its ancestors. Thus Carol can send Bob event 618 and event 616 first (i.e., the oldest events Bob has yet to receive that Carol has received). Carol can then send Bob event 612 and then event 606. This allows Bob to easily link the events and reconstruct Bob's hashgraph. Using Carol's hashgraph to identify what events Bob has yet to receive can increase the efficiency of the sync and can reduce network traffic since Bob does not request events from Carol. . . .”).

In regard to claim 10, the combination of Overholser and Finlow teaches fails to explicitly teach comprising means for keeping track of an ordinate value of every event to determine the order of node events.  However Baird  teaches wherein the order of node events is determined by keeping track of an ordinate value (total order) of every event (see ¶ ¶ [0063-0064] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Baird with the combination of Overholser and Finlow is described for the rejection of claim 3.
In regard to claim 11,  the combination of Overholser, Finlow, and Baird teaches comprising means for making each node keeps track of an integer value called Altitude (e.g. sequence number), which increases for each event created in a node to determine the order of node events (see Baird  ¶ [0072] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Baird with the combination of Overholser and Finlow is described for the rejection of claim 4.
In regard to claim 12, the combination of Overholser, Finlow, and Baird teaches comprising means for sending wherein the reference information via a Tidal-wave (8) (e.g. UPDATE or ADD), and means for sending the cancellation information via a Breaking-wave (9) (e.g. REMOVE) (see Baird  Fig. 14, ¶ [0205] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Baird with the combination of Overholser and Finlow is described for the rejection of claim 5.

In regard to claim 13, the combination of Overholser, Finlow, and Baird teaches characterized by means for limiting the number of transmissions of DAG-event information between the first given node (N1) and the second given node (Na) (see Baird ¶ [0128] “ . . . The system from Example System 5 with the additional constraint that when a member has a choice between several events to send next, the event is chosen to minimize the total number of bytes sent so far created and/or defined by that member. For example, if Alice has only two events left to send Bob, and one is 100 bytes and was created and/or defined by Carol, and one is 10 bytes and was created and/or defined by Dave, and so far in this sync Alice has already sent 200 bytes of events by Carol and 210 by Dave, then Alice should send the Dave event first, then subsequently send the Carol event. Because 210+10<100+200. This can be used to address attacks in which a single member either sends out a single gigantic event, or a flood of tiny events. In the case in which the traffic exceeds a byte limit of most members (as discussed with respect to Example System 7), the method of Example System 6 can ensure that the attacker's events are ignored rather than the events of legitimate users. Similarly stated, attacks can be reduced by sending the smaller events before bigger ones (to defend against one giant event tying up a connection). Moreover, if a member can't send each of the events in a single sync (e.g., because of network limitation, member byte limits, etc.), then that member can send a few events from each member, rather than merely sending the events defined and/or created by the attacker and none (of few) events created and/or defined by other members . . . “).
The motivation to combine Baird with the combination of Overholser and Finlow is described for the rejection of claim 3 and is incorporated herein.  Additionally, Baird performs operations to limit the amount of information between nodes on the network.
In regard to claim 14, the combination of Overholser, Finlow, and Baird teaches comprising means for sending another cancellation information if a node receives information that is not in a predetermined sequence of exchange of information; and/or if a node receives information from a node with which it already exchanged information (see Baird  ¶ [0126] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Baird with the combination of Overholser and Finlow is described for the rejection of claim 7 and is incorporated herein.  
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444